Chief Justice Ewing
delivered the opinion of the Court.
An award was made under an order of Court in this case, it being an action of trespass, assault, and battery, awarding to Hughes, the plaintiff below, $375 in damages. This award was made the judgment of the Court, with costs — a motion to quash the same having been first made and overruled. And the only objection made to the award in this Court is, that it failed to settle who should pay the costs, and was not, therefore, final. It settled and determined the matters of controversy between the parties, and the costs, which are fixed and regulated bylarv, was incidental to, and as necessarily followed the judgment to be rendered on that determination, as they would follow the verdict of a jury, finding the amount of damages in favor of the plaintiff. An award which is specially favored by the law, in modern times, ought not to be set aside on such slight grounds.
Judgment affirmed with costs.